Citation Nr: 0719034	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-15 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk






INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  The veteran served in the Republic of 
Vietnam from February 1967 to February 1968.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the veteran indicated that he wanted a 
hearing in his Notice of Disagreement (NOD) dated in January 
2004.  However, the veteran later wrote in his April 2005 VA 
Form 9 that he did not want a Board hearing and he did not 
indicate that he wanted a local RO hearing.  The May 2005 VA 
Form 119 also notes that the RO contacted the veteran to 
determine what type of hearing he wanted to elect.  It was 
noted that the veteran did not want a Board hearing at that 
time.  The veteran again did not indicate that he wanted a 
local RO hearing.  Thus, there is no pending hearing request 
before the Board at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his current PTSD is related to 
service in Vietnam and he seeks entitlement to service-
connected compensation benefits.  In his August 2002 
statement, the veteran asserted that his current psychiatric 
problems are related to his service in Vietnam where he 
engaged in fire fights and witnessed fellow soldiers being 
wounded and killed.  

The service medical records reveal that the veteran received 
medical treatment for psychiatric problems during his 
service.  Specifically, the veteran sought treatment in March 
1967 for nervous behavior and trouble sleeping.  The examiner 
noted an impression of situational anxiety and prescribed 10 
milligrams of Librium.  Further, in July 1968, service 
medical examiners noted that the veteran suffered from 
depression and had difficulty sleeping.  He was prescribed a 
dosage of Elavil.  The Board also notes that the veteran's 
service personnel records and DD Form 214 confirm his service 
in Vietnam as a combat engineer and his participation in the 
Vietnam Counter-Offensive Phase II Campaign, Vietnam Counter-
Offensive Phase III Campaign, and Vietnam Counter-Offensive 
Phase IV Campaign.  The record further reveals that the 
veteran is the recipient of the National Defense Service 
Medal, Vietnam Service Medal, and Vietnam Campaign Medal.

In addition, the medical evidence shows that the veteran 
currently suffers from a psychiatric disorder; however, his 
current diagnosis and its etiology are unclear.  In a 
November 2002 letter, the veteran's private psychiatrist 
(J.L.L., M.D.) indicated that the veteran suffered from PTSD 
"Vietnam Sydrome" characterized by anxiety, depression, 
flashbacks, and nightmares.  However, most recently, in 
private medical records dated in April 2005, Dr. J.L.L. 
included a diagnosis of depression on Axis I.  There was no 
diagnosis of PTSD on Axis I.  The Board further notes that 
Dr. J.L.L attributed the veteran's diagnosis of PTSD in 
November 2002 to his service in Vietnam; however, in a later 
private medical record dated in September 2003, Dr. J.L.L. 
suggested that the veteran's PTSD was related to being 
witness to a rape. Moreover, the Board notes that the veteran 
has not been afforded a VA psychiatric examination.  

Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2006).  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but as follows: (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service, or has a disease or symptoms of a 
disease subject to a VA presumption manifesting during an 
applicable presumptive period, provided the claimant has 
qualifying service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  Id.

As there is evidence of psychiatric symptoms in service and 
evidence of a current psychiatric disorder, the Board finds 
that a remand for an appropriate examination and nexus 
opinion is warranted in this case.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO should send the veteran appropriate VCAA
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R.
§ 3.159(b), that includes an explanation as to the
information or evidence needed to establish a disability
rating and effective date for the claims on appeal, as
outlined by the Court in Dingess/Hartman v. Nicholson, 19
Vet. App. 473 (2006).  The RO should specifically ask
the veteran to provide additional information regarding 
his claimed Vietnam stressors during his time in service.  
Further, the RO should ask the veteran to provide
additional information in regards to his psychiatric 
treatment 
received from Dr. Z and Dr. G., as identified by the 
veteran 
in his April 2005 VA Form 21-4142.  The veteran should be 
afforded the appropriate period of time for response to 
all written notice and development as required by VA law.

2.	Please also attempt to obtain the unit records for "Co 
C 20th Engr Bn Cbt)" 
for the period from February 1967 to February 1968.

3.	The RO should afford the veteran a psychiatric
examination to determine the identity and etiology of
any psychiatric disorder that may be present.  All 
indicated
evaluations, studies, and tests deemed necessary by the
examiner should be accomplished and all findings reported 
in detail.  If the examiner determines that the veteran 
currently has a psychiatric disorder, the examiner should 
state whether any psychiatric disorder found on 
examination 
is more likely than not (i.e., probability of more than 50 
percent), 
at least as likely as not (i.e., probability of 50 
percent), 
or less likely than not (i.e., probability less than 50 
percent) 
causally or etiologically related to the veteran's service 
to 
include any symptomatology shown in service.  (The veteran 
was treated for anxiety in March 1967 and for depression 
in July 1968).
Please send the claims folder to the examiner for review 
in 
conjunction with the examination.  

4.	After any additional notification and/or development 
that
the RO deems necessary is undertaken, the veteran's claim
should be readjudicated.  If any benefit sought on appeal
remains denied, the veteran and his representative should 
be
provided with a supplemental statement of the case that
contains notice of all relevant actions taken, including a
summary of the evidence and applicable law and regulations
considered pertinent to the issue.  An appropriate period 
of
time should be allowed for response by the veteran and his
representative.  Thereafter, the case should be returned 
to
the Board for further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	
             
_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



